Citation Nr: 0828860	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  02-20 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for residuals of an 
injury to the right arm.

2. Entitlement to service connection for residuals of an 
injury to the right leg.

3. Entitlement to service connection for residuals of an 
injury to the right knee.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1950 to 
August 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.  Jurisdiction of the veteran's 
appeal has subsequently been transferred to the Pittsburgh, 
Pennsylvania RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in October 2003.  A 
transcript of the hearing is of record.  In March 2004 and 
February 2006, the Board remanded the veteran's case to the 
RO for further development. 


FINDINGS OF FACT

1.  All notification and assistance action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The veteran does not have a current medical diagnosis of 
a right arm disability.

3.  The veteran does not have a current medical diagnosis of 
a right leg disability.

4.  Evidence of record does not demonstrate that degenerative 
joint disease of the right knee was manifested during active 
service, was manifested within the first post-service year, 
or was developed as a result of an established event, injury, 
or disease during active service.  


CONCLUSIONS OF LAW

1.  Residuals of an injury to the right arm were not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

2.  Residuals of an injury to the right leg were not incurred 
in or aggravated by military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2007).

3.  Residuals of an injury to the right knee were not 
incurred in or aggravated by military service, nor may 
service incurrence of degenerative arthritis be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the veteran in letters from the RO 
dated in June 2001 and March 2004.  These letters notified 
the veteran of VA's responsibilities in obtaining information 
to assist the veteran in completing his claims and identified 
the veteran's duties in obtaining information and evidence to 
substantiate his claims.  Thereafter, the claims were 
reviewed and a supplemental statement of the case was issued 
in November 2005 and April 2008.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006. 

The notice requirements pertinent to the issues on appeal 
have been met and records relevant to these matters have been 
requested or obtained.  The Board notes that in a March 2002 
response to the RO's request for the veteran's service 
medical records, the National Personnel Records Center (NPRC) 
indicated that the veteran's service medical records were not 
on file and were likely destroyed by fire.  Because of this, 
there is a heightened duty to assist the claimant.  See Moore 
v. Derwinski, 1 Vet. App. 401, 406 (1991).  Here, VA's 
attempts to obtain service medical records from all potential 
sources were unsuccessful.  The veteran reported in January 
2005 that he had no copies of his service medical records or 
records related to an in-service motorcycle accident.  A 
review of the claims file shows conclusively that the RO 
obtained all available outpatient treatment records related 
to the veteran from VA facilities and that it also attempted 
to obtain private medical records from the early 1950s from 
St. Thomas Hospital in Nashville, Tennessee.  The Board is 
satisfied that VA has attempted to secure additional 
available records, and that any further effort would be 
fruitless.  

The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  
VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim: the appellant prevails 
in either event.  However, if the weight of the evidence is 
against the appellant's claim, the claim must be denied.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

As noted above, the veteran's service medical records are 
missing and destroyed in a fire at the National Personnel 
Records Center  in July 1973.  Treatment records from St. 
Thomas Hospital in Nashville, Tennessee, where the veteran 
claims he was taken after an in-service motorcycle accident, 
also were not available.  

In his application for compensation benefits, received in May 
2001, although requested, the veteran provided no information 
regarding post-service treatment for any disability at issue

Outpatient medical records from the VA diabetic clinic dated 
in December 1999, and from the VA primary care clinic dated 
in July 2000, January 2001, and September 2002 noted pain in 
the right knee.

The veteran underwent a VA examination in August 2001.  He 
reported fractures of his right arm and right leg secondary 
to a 1950 motor vehicle accident.  He denied surgical 
intervention for fixative devices and said that both the leg 
and arm were put in a cast.  He complained of continued pain, 
recently increased in the right leg, and that he always 
limped, especially in the past 10 years.  The report noted 
that the veteran essentially denied any problems with his 
right arm.  He denied any trouble completing activities of 
daily living, lifting weight with the right arm or normal 
daily use.  He complained that the right leg symptoms were 
more significant and more problematic than the right arm 
symptoms.  

The veteran complained of aching pain in his right knee all 
the time.  He denied taking medications for this and said 
that he was on too many medications and "they" wanted him 
to handle the pain.  

On physical examination, the veteran was observed as obese, 
oriented, pleasant and ambulatory.  He could walk the length 
of the hallway to the exam room, approximately 150 feet, both 
before and after the exam, without distress, alteration in 
gait or use of assistive devices.  Ambulation was essentially 
within normal limits with a slight favoring of the right leg.  
On the right arm there was an area of palpable 
induration/abnormality, that was nonpainful, in the mid 
forearm overlying the radial bone.  There was no pain with 
palpation of the right arm.  Some hypertrophy of the right 
knee was noted when compared with the left.  There was no 
obvious effusion.  There was no anterior, posterior, medial 
or lateral instability of the right knee.  There was crepitus 
with flexion and extension of the right knee, although 
flexion was possible to a full 135 degrees.  A well-healed 
incision (approximately 1 and 1/2 inches in length) was without 
tenderness to palpation, fixation to the underlying tissue or 
loss of significant tissue.  There was no erythema, edema or 
tenderness to palpation of the right knee.  X-ray reports 
showed deformity of the mid-tibial shaft, compatible with an 
old healed oblique fracture, no acute fracture or 
dislocation, osteoarthritis involving both the medial knee 
joint compartment and the patellofemoral joint, and small 
knee joint effusion.  The examiner diagnosed small right knee 
effusion, an old healed tibial mid-shaft fracture, with 
residual deformity and degenerative joint disease of the 
right knee.  She also noted wire surgical sutures at the 
right distal radio-ulna joint, and no old fracture.

October 2002 private medical records from Allegheny General 
Hospital noted the veteran's right total knee arthroplasty 
for right knee degenerative joint disease.

A January 2003 VA medical record noted that the veteran had a 
knee replacement several months earlier and was now doing 
well and had lost weight.  
During a Board hearing in October 2003, the veteran testified 
that while in service he had a motorcycle accident in 
Nashville, Tennessee, when a motorist ran a red light and he 
rode into her vehicle.  He said that he was at a private 
hospital for three days and then sent to Smyrna Air Force 
base hospital for about a month before being moved to Maxwell 
Air Force base hospital in Alabama until May 1951.  The 
veteran testified that he did not seek further treatment 
before discharge from service for his right arm, right leg, 
or right knee, even though they bothered him and he limped, 
because he could do his job as a cook and bus driver.  
(Transcript, at pp. 5-8).  He was on limited duty after he 
left the hospital and attended cook and bakers' school.  
(Transcript, at p. 16).  He also testified that he did not 
seek treatment for his right knee, right leg, or right arm 
after discharge in 1953 until five years earlier, or 
approximately 1998, when he could no longer stand the pain in 
his right knee.  (Transcript, at pp. 9, 10, 17).  In 1998, he 
received three cortisone shots.  He also said he underwent a 
knee replacement procedure at a private hospital in 
Pittsburgh.  He could not remember, however, whether either 
physician said the problem with his right knee arose from his 
in-service motorcycle accident.  (Transcript, at pp. 11-14).  

The veteran testified that he injured his right arm in 
approximately October 1950, while in service, when he was 
loading furniture on a six-by.  He said that he walked off 
the back end of the vehicle and landed on his right arm.  He 
had to wear a cast for one month.  (Transcript, at pp. 15-
16).

A November 2003 VA medical record revealed the veteran's 
complaint of persistent weakness in his legs and that he used 
a medication to help with numbness.

Another November 2003 VA medical record noted that the 
veteran's degenerative joint disease was controlled with 
medication, diet, and activity.

May 2004 VA medical records disclosed that the veteran had a 
diabetic foot exam with normal results, that he walked 
without assistance, and ambulated independently.

Right arm and right leg

As to the initial significant issue for these two claims, 
whether the veteran has a diagnosis of a right arm disability 
and a right leg disability, the Board finds that there are no 
such diagnoses of record.

As noted above, the available treatment records fail to show 
current treatment for either the right arm or right leg or 
any diagnosis of a disability related to either.  The Board 
finds it significant that the August 2001 VA examiner 
diagnosed that the wire surgical sutures at the right distal 
radio-ulna joint were visible, but that there was no old 
fracture.  The only symptoms noted in the record were 
increased limping and pain.  The Board notes, however, that 
pain, alone, without evidence of underlying pathology, does 
not constitute competent evidence of a disability for VA 
purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999); Evans v. West, 12 Vet. App. 22, 31-32 (1998).  The 
veteran has offered no competent medical evidence to 
establish a current disability for either the right arm or 
right leg.  Thus, the Board finds that the preponderance of 
the evidence does not support service connection for either 
claim.  

Since the veteran does not have a current disability for 
either claim, the Board need not address these claims 
further, since a veteran seeking disability benefits must 
establish the existence of a current disability.  See Boyer 
v. West, 210 F.3d at 1353.  Without evidence of a currently 
diagnosed disorder, service connection cannot be granted.  
Id.; Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Right knee

Based upon the evidence of record, the Board finds that the 
veteran's residuals of an injury to the right knee were not 
manifest during active service, manifest within the first 
post-service year, or demonstrated to have developed as a 
result of an established event, injury, or disease during 
active service.  

In this case, as noted above, service medical records do not 
support the in-service event in question-a motorcycle 
accident in Nashville in 1950-because all of the veteran's 
service medical records are missing and were probably 
destroyed in a fire.  Private medical records from the 
hospital where the veteran testified he was seen right after 
the accident also do not support his contentions because the 
hospital could not locate any records for the veteran from 
the early 1950s.  There is simply no competent medical 
evidence in the record to show treatment for injuries to the 
veteran's right knee during service.

Evidence of a diagnosis of degenerative joint disease of the 
right knee is first shown in the August 2001 VA examination, 
or 48 years after separation from active service.  The Board 
also notes that the veteran testified during his Board 
hearing that he did not seek treatment for his right knee 
from discharge from service in 1953 until 1998.  The passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).

The evidence of record clearly shows that the veteran 
currently has degenerative joint disease of the right knee.  
However, there is no competent medical evidence which 
provides a nexus between the veteran's current knee 
disability and any established event, injury, or disease from 
active service, such as the motorcycle accident or the fall 
when loading furniture.  The Board notes that the VA 
examiner, the private doctor who performed the right total 
knee arthroplasty, as well as the medical personnel who saw 
the veteran at VA facilities over the past 10 years, did not 
offer any opinions on whether it was less or more likely than 
not that the veteran's purported in service accident caused 
his current right knee degenerative joint disease. 

The Board has considered whether service connection for 
residuals of an injury to the right knee could be established 
on a presumptive basis.  To establish service connection for 
a disability on a presumptive basis, the disability must 
manifest itself to a compensable degree within one year of 
the veteran leaving active duty.  See 38 C.F.R. §§ 3.307, 
3.309 (2007).  In this case, no medical evidence demonstrates 
that the veteran experienced degenerative joint disease to a 
compensable level within a year after his discharge from 
active duty.  The Board notes the veteran's Board hearing 
testimony that he did not seek medical attention for his 
right knee between discharge in 1953 and 1998, many years 
after his discharge from service.  Therefore, service 
connection for residuals of an injury to the right knee 
cannot be established on a presumptive basis.

All Claims

The Board also has considered the assertions the veteran has 
advanced on appeal.  However, the veteran cannot establish a 
service connection claim on the basis of his assertions 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that the residuals of his injuries to his 
right arm, leg and knee are associated with military service, 
these claims turn on medical matters-a medical diagnosis or 
the relationship between a current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  As a lay person without the appropriate 
medical training or expertise, the veteran simply is not 
competent to render a probative (i.e., persuasive) opinion on 
medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
lay person is generally not capable of opining on matters 
requiring medical knowledge").  Consequently, the veteran's 
assertions regarding the etiology of his three disorders on 
appeal simply do not constitute persuasive evidence in 
support of these claims.

For the foregoing reasons, the claims for service connection 
for residuals of an injury to the right arm, for residuals of 
an injury to the right leg, and for residuals of an injury to 
the right knee must be denied.  In arriving at the decision 
to deny these claims, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against these claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.




ORDER

Entitlement to service connection for residuals of an injury 
to the right arm is denied.

Entitlement to service connection for residuals of an injury 
to the right leg is denied.

Entitlement to service connection for residuals of an injury 
to the right knee is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


